EXHIBIT 10.2
EXECUTION VERSION
AMENDMENT NO. 1 dated as of June 29, 2020 (this “Amendment”), to the Senior
Secured Credit Agreement dated as of June 15, 2020 (the “Credit Agreement”), by
and among BLACKSTONE / GSO SECURED LENDING FUND, a Delaware statutory trust (the
“Borrower”), each of the Lenders from time to time party thereto and CITIBANK,
N.A., as Administrative Agent.
WHEREAS, the Borrower has requested that certain provisions of the Credit
Agreement be amended as set forth herein and the Lenders party hereto,
constituting the Required Lenders, and the Administrative Agent have agreed so
to amend such provisions of the Credit Agreement;
NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, the Lenders party hereto and the Administrative
Agent hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preliminary statements hereto) have the meanings
assigned to them in the Credit Agreement.
SECTION 2. Amendment. Subject to the satisfaction of the conditions set forth in
Section 4 below, the Credit Agreement shall without further action be amended as
follows:
(a)The Credit Agreement is hereby amended by inserting the language indicated in
single or double underlined text (indicated textually in the same manner as the
following examples: single-underlined text or double-underlined text) in Exhibit
A hereto and by deleting the language indicated by strikethrough text (indicated
textually in the same manner as the following example: stricken text) in Exhibit
A hereto.
(b)Exhibit B to the Credit Agreement is hereby amended and restated in its
entirety with the new Exhibit B attached as Exhibit B hereto.
SECTION 3. Representations and Warranties. The Borrower represents and warrants
to the Lenders that:
(a)This Amendment has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (ii)
the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
(b)The representations and warranties of the Borrower set forth in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects (or, in the case of any portion of the representations and warranties
already subject to a materiality qualifier, true and correct in all respects) on
and as of the Amendment Effective Date (as


[[5460532]]

--------------------------------------------------------------------------------

2


defined below), or, as to any such representation or warranty that refers to a
specific date, as of such specific date.
(c)As of the Amendment Effective Date, no Default or Event of Default has
occurred and is continuing.
SECTION 4. Effectiveness of Amendment. This Amendment shall become effective as
of the first date (the “Amendment Effective Date”) on which the Administrative
Agent shall have executed this Amendment and shall have received counterparts
hereof duly executed and delivered by the Borrower and the Lenders constituting
the Required Lenders. The Administrative Agent shall promptly notify the
Borrower and the Lenders in writing of the Amendment Effective Date and such
notice shall be conclusive and binding absent manifest error.
SECTION 5. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable and documented out-of-pocket expenses in connection with this
Amendment, including the reasonable and documented fees, charges and
disbursements of Cravath, Swaine & Moore LLP, counsel for the Administrative
Agent, in each case, to the extent provided in Section 9.03(a) of the Credit
Agreement.
SECTION 6. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent, any Issuing Bank or the Lenders under the Credit Agreement or any other
Loan Document, and, except as expressly set forth herein, shall not alter,
modify, amend or in any way affect any of the other terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which, as amended hereby, are ratified and affirmed
in all respects and shall continue in full force and effect. Nothing herein
shall be deemed to entitle any Obligor to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. On and after the Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“herein”, “hereunder”, “hereto”, “hereof” and words of similar import shall,
unless the context otherwise requires, refer to the Credit Agreement as amended
hereby, and each reference to the Credit Agreement in any other Loan Document
shall be deemed to be a reference to the Credit Agreement as amended hereby.
SECTION 7. Counterparts; Electronic Execution. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or other electronic means
(including .pdf email transmittal) shall be effective as delivery of a manually
executed counterpart of this Amendment. Section 9.06(b) of the Credit Agreement
shall apply, mutatis mutandis, to this Amendment as if set forth in full herein.


[[5460532]]

--------------------------------------------------------------------------------

3


SECTION 8. Governing Law; Consent to Jurisdiction, Etc. The provisions of
Sections 9.09 and 9.10 of the Credit Agreement shall apply, mutatis mutandis, to
this Amendment as if set forth in full herein. This Amendment shall constitute a
“Loan Document” for purposes of the Credit Agreement and the other Loan
Documents.


[[5460532]]


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their authorized officers or representatives as of the date first
above written.



BLACKSTONE / GSO SECURED LENDING FUNDBy:/s/ Brad MarshallName: Brad
MarshallTitle: Chief Executive Officer

CITIBANK, N.A., as Administrative Agent and Lender,
By:/s/ Maureen MaroneyName: Maureen MaroneyTitle: Authorized Signatory

[Signature Page to Blackstone / GSO Secured Lending Fund Amendment No. 1]


--------------------------------------------------------------------------------





To approve this Amendment:



Goldman Sachs Bank USABy:/s/ Jamie MinieriName: Jamie MinieriTitle: Authorized
Signatory





[Signature Page to Blackstone / GSO Secured Lending Fund Amendment No. 1]


--------------------------------------------------------------------------------

EXECUTION VERSION


To approve this Amendment:



SUMITOMO MITSUI BANKING CORPORATIONBy:/s/ Shane KleinName: Shane
KleinTitle: Managing Director



[[5460532]]


--------------------------------------------------------------------------------

EXECUTION VERSION


To approve this Amendment:



STATE STREET BANK AND TRUST COMPANYBy:/s/ John DohertyName: John
DohertyTitle: Vice President



For any institution requiring a second signature line:

By:                                       Name:Title:





[[5460532]]


--------------------------------------------------------------------------------

EXECUTION VERSION


To approve this Amendment:



BARCLAYS BANK PLCBy:/s/ Jake LamName: Jake LamTitle: Assistant Vice President



[[5460532]]


--------------------------------------------------------------------------------

EXECUTION VERSION


To approve this Amendment:



SOCIETE GENERALEBy:/s/ Scott PhillipsName: Scott PhillipsTitle: Managing
Director





[[5460532]]


--------------------------------------------------------------------------------



EXECUTION VERSIONEXHIBIT A


SENIOR SECURED CREDIT AGREEMENT
dated as of June 15, 2020
as amended by that certain Amendment No. 1 to the Senior Secured Credit
Agreement dated as of June 29, 2020
between


BLACKSTONE / GSO SECURED LENDING FUND


The LENDERS Party Hereto and
CITIBANK, N.A.
as Administrative Agent


$550,000,000
CITIBANK, N.A., GOLDMAN SACHS BANK USA
STATE STREET BANK AND TRUST COMPANY SUMITOMO MITSUI BANKING CORPORATION




as Joint Bookrunners and Joint Lead Arrangers




[[5460532]]


--------------------------------------------------------------------------------



SENIOR SECURED CREDIT AGREEMENT dated as of June 15, 2020 (this “Agreement”),
among BLACKSTONE / GSO SECURED LENDING FUND, the LENDERS party hereto, and
CITIBANK, N.A., as Administrative Agent.
The Borrower has requested that the Lenders provide the credit facilities
described herein under this Agreement on the terms specified herein to, inter
alia, extend credit to the Borrower in an initial aggregate principal or face
amount not exceeding $550,000,000 at any one time outstanding. The Lenders are
prepared to extend credit on the terms and conditions hereof, and, accordingly,
the parties hereto agree as follows:
ARTICLE I DEFINITIONS
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“2020 Senior Unsecured Notes” means the senior unsecured notes to be issued by
the Borrower on or before December 31, 2020, and having a three-year maturity.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans constituting such Borrowing are, denominated in Dollars
and bearing interest at a rate determined by reference to the Alternate Base
Rate.
“Additional Debt Amount” means, as of any date, the greater of (a) $50,000,000
and (b) an amount equal to 5% of Shareholders’ Equity.
“Adjusted LIBO Rate” means with respect to any Eurocurrency Borrowing
denominated in Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1.00%) equal to the product
of (a) the LIBO Rate for Dollars for such Interest Period multiplied by (b) the
Statutory Reserve Rate; provided, that, if the Adjusted LIBO Rate shall be less
than zero (0.00%), such rate shall be deemed to be zero (0.00%) for purposes of
this Agreement.
“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders hereunder.
“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance Rate” has the meaning assigned to such term in Section 5.13.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


[[5460532]]


--------------------------------------------------------------------------------





“Commitment” means, collectively, the Term Commitments and the Revolving
Commitments.


“Commitment Increase” has the meaning assigned to such term in Section 2.08(e).
“Commitment Increase Date” has the meaning assigned to such term in Section
2.08(e). “Commitment Termination Date” means June 15, 2024.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Foreign Corporation” means any Subsidiary which is (i) a “controlled
foreign corporation” (within the meaning of Section 957 of the Code), (ii) a
subsidiary substantially all the assets of which consist of debt or equity in
Subsidiaries described in clause (i) of this definition, or (iii) an entity
treated as disregarded for U.S. federal income tax purposes that owns more than
65% of the voting stock of a Subsidiary described in clause (i) or (ii) of this
definition.
“Covered Debt Amount” means, on any date, (a) all of the Credit Exposures of all
Lenders on such date plus (b) the aggregate amount of outstanding Permitted
Indebtedness and Special Longer Term Unsecured Indebtedness on such date plus
(c) the aggregate amount of any Indebtedness incurred pursuant to Sections
6.01(g) and, 6.01(i) and 6.01(m) (including, for the avoidance of doubt, but
subject to the provisos below, the 2020 Senior Unsecured Notes) minus (d) the LC
Exposures fully cash collateralized on such date pursuant to Section 2.05(l) or
otherwise backstopped in a manner satisfactory to the relevant Issuing Bank in
its sole discretion; provided that the aggregate principal amount of all
Unsecured Indebtedness, Special Longer Term Unsecured Indebtedness (other than
Excess Special Longer Term Unsecured Indebtedness) and 50% of all then
outstanding Shorter Term Unsecured Indebtedness (including, for the avoidance of
doubt, the 2020 Senior Unsecured Notes and any Excess Special Longer Term
Unsecured Indebtedness) shall be excluded from the calculation of the Covered
Debt Amount, in each case, to the extent then outstanding, until the date that
is nine (9) months prior to the scheduled maturity date of such Unsecured
Indebtedness, Special Longer Term Unsecured Indebtedness or Shorter Term
Unsecured Indebtedness (including, for the avoidance of doubt, the 2020 Senior
Unsecured Notes and any Excess Special Longer Term Unsecured Indebtedness), as
applicable; provided that to the extent, but only to the extent, any portion of
such Unsecured Indebtedness, Special Longer Term Unsecured Indebtedness or
Shorter Term Unsecured Indebtedness (including, for the avoidance of doubt, the
2020 Senior Unsecured Notes and any Excess Special Longer Term Unsecured
Indebtedness) is subject to a contractually scheduled amortization payment,
other principal payment or redemption (other


[[5460532]]

--------------------------------------------------------------------------------



than any conversion into Permitted Equity Interests) earlier than the scheduled
maturity date of such Indebtedness, but only to the extent of such portion, such
portion shall be included in the calculation of the Covered Debt Amount
beginning upon the date that is the later of (i) nine (9)

statements of operations, changes in net assets and cash flows of the Borrower
and its consolidated Subsidiaries as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year, all
certified by a Financial Officer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments,
the absence of footnotes and as otherwise described therein;
(c)concurrently with any delivery of financial statements under clause (a) or
(b) of
this Section 5.01, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether the Borrower has knowledge that a Default has occurred
and is continuing during the applicable period and, if a Default has occurred
and is continuing, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.01(b), 6.01(g),
6.01(i), 6.01(m), 6.02(d), 6.02(e), 6.03(c), 6.03(d), 6.03(e), 6.03(h), 6.03(i),
6.04(i), 6.04(j), 6.05(b), 6.05(d), 6.05(e), 6.07 and 6.12(c) or, if not in
compliance, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (iii) to the extent not previously disclosed
on a Form 10-K or Form 10-Q previously filed with the SEC, stating whether any
change in GAAP as applied by (or in the application of GAAP by) the Borrower has
occurred since the Effective Date (but only if the Borrower has not previously
reported such change to the Administrative Agent and if such change has had a
material effect on the financial statements) and, if any such change has
occurred, specifying the effect (unless such effect has been previously
reported) as determined by the Borrower of such change on the financial
statements accompanying such certificate;
(d)as soon as available and in any event not later than the last Business Day of
the
calendar month following each monthly accounting period (ending on the last day
of each calendar month) of the Borrower, a Borrowing Base Certificate as at the
last day of such accounting period presenting (i) the Borrower’s computation
(and including the rationale for any industry reclassification) of the Borrowing
Base, (ii) the ratio of the Gross Borrowing Base to the Combined Revolving Debt
Amount (showing the components of the Credit Exposure and the amount of such LC
Exposures), (iii) (A) the quantity sold of any Portfolio Investment previously
included in the Borrowing Base in such accounting period, (B) the value assigned
to each such Portfolio Investment as of the prior accounting period, (C) the
weighted average sale price of each such Portfolio Investment sold and (D) the
variance between (B) and (C) and (iv) the aggregate amount of all accrued
paid-in-kind interest and all paid-in-kind interest collected, in each case,
during such accounting period on Portfolio Investments included in the Borrowing
Base;
(e)promptly but no later than five (5) Business Days after any Financial Officer
of
the Borrower shall at any time have knowledge that there is a Borrowing Base
Deficiency, a Borrowing Base Certificate as at the date the Borrower has
knowledge of such Borrowing Base


[[5460532]]

--------------------------------------------------------------------------------



Deficiency indicating the amount of the Borrowing Base Deficiency as at the date
the Borrower obtained knowledge of such deficiency and the amount of the
Borrowing Base Deficiency as of the date not earlier than one (1) Business Days
prior to the date the Borrowing Base Certificate is delivered pursuant to this
paragraph;

“Senior Investments” means Cash, Cash Equivalents, Short-Term U.S. Government
Securities, Long-Term U.S. Government Securities, Performing First Lien Bank
Loans, Performing First Lien Unitranche Bank Loans, and Performing First Lien
Last Out Bank Loans.
“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within one (1) month of the applicable date of determination.
“U.S. Government Securities” has the meaning assigned to such term in Section
1.01 of this Agreement.
“Value” means, with respect to any Portfolio Investment, the most recent value
as determined pursuant to Section 5.12.
SECTION 5.14. Post-Closing Actions. The Borrower agrees that it will, and will
cause each other Obligor to, complete each of the actions described on Schedule
X as soon as commercially reasonable and by no later than the date set forth in
Schedule X with respect to such action or such later date as the Administrative
Agent may reasonably agree. All representations and warranties contained in this
Agreement and the other Loan Documents shall be deemed modified (or waived on a
limited basis) to the extent necessary to give effect to the foregoing (and to
permit the taking of the actions described in Schedule X within the time periods
specified thereon), and, to the extent any provision of this Agreement or any
other Loan Document would be violated or breached (or any non-compliance with
any such provision would result in a Default or Event of Default hereunder) as a
result of any such extended deadline, such provision shall be deemed modified
(or waived on a limited basis) to the extent necessary to give effect to this
Section 5.14.






[[5460532]]


--------------------------------------------------------------------------------





ARTICLE VI
NEGATIVE COVENANTS
Until the Facility Termination Date, the Borrower covenants and agrees with the
Lenders that:





SECTION 6.01. Indebtedness. The Borrower will not, nor will it permit any other
Obligor to, create, incur, assume or permit to exist any Indebtedness, except:
(a)Indebtedness created hereunder or under any other Loan Document;


(b)Permitted Indebtedness and Special Longer Term Unsecured Indebtedness in an
aggregate amount that, in each case, taken together with Indebtedness permitted
under clauses (a), (g), (i) and (i)(m) of this Section 6.01, (1) does not
exceed, at the time it is incurred, the amount required to comply with the
provisions of Section 6.07(b) and (2) will not result in the Covered Debt
Amount, at the time it is incurred, exceeding the Borrowing Base, so long as no
Default or Event of Default shall have occurred or be continuing after giving
effect to the incurrence of such Permitted Indebtedness or Special Longer Term
Unsecured Indebtedness; provided that for purposes of compliance with clause (2)
hereof, only the portion of Special Longer Term Unsecured Indebtedness
consisting of Excess Special Longer Term Unsecured Indebtedness shall be
included in the calculation of the Covered Debt Amount in accordance with the
definition thereof.
(c)Other Permitted Indebtedness;


(d)Indebtedness of the Borrower to or from any other Obligor or Indebtedness of
an
Obligor to or from another Obligor;
(e)repurchase obligations arising in the ordinary course of business with
respect to
U.S. Government Securities;
(f)obligations payable to clearing agencies, brokers or dealers in connection
with the
purchase or sale of securities in the ordinary course of business;
(g)other Indebtedness (including the amortizing portion of any Other Secured
image51.jpg [image51.jpg]Indebtedness or Unsecured Indebtedness in excess of 1%
per annum described in the respective clause (i) of the definitions thereof) in
an aggregate amount, that, at the time incurred, together with all then
outstanding Indebtedness incurred pursuant to this clause (g), does not
exceedingexceed the Additional Debt Amount at any one time outstanding and that,
taken together with Indebtedness permitted under clauses (a), (b), (i) and (im)
of this Section 6.01 (1) does not exceed, at the time it is incurred, the amount
required to comply with the provisions of Section 6.07(b) and (2) will not
result in the Covered Debt Amount, at the time it is incurred, exceeding the
Borrowing Base, so long as no Default or Event of Default shall have occurred or
be continuing after giving effect to the incurrence of such other Indebtedness;
(h)obligations (including Guarantees) in respect of Standard Securitization
Undertakings;


(i) at any time, Shorter Term Unsecured Indebtedness in an aggregate principal


[[5460532]]


--------------------------------------------------------------------------------










amount not exceeding $100,000,000 at any one time outstanding that, taken
together with Indebtedness permitted under clauses (a), (b), (g) and (gm) of
this Section 6.01 (1) does not exceed, at the time it is incurred, the amount
required to comply with the provisions of Section 6.07(b), and (2) will not
result in the Covered Debt Amount, at the time it is incurred, exceeding the
Borrowing Base, so long as no Default or Event of Default shall have occurred or
be continuing after giving effect to the incurrence of such Shorter Term
Unsecured Indebtedness;
(j) obligations of any Obligor under a Permitted SBIC Guarantee, any SBIC Equity
Commitment and analogous commitments by such Obligor with respect to any of its
SBIC Subsidiaries;
(k) obligations arising with respect to Hedging Agreements, Credit Default Swaps
and total return swaps entered into pursuant to Section 6.04(c) or (i); and
(l) Indebtedness created under any Subscription Facility in an aggregate
principal amount not exceeding the undrawn Capital Commitments (or similar
defined term used for the purposes contemplated herein, in each case, as defined
in the Borrower’s Third Amended and Restated Agreement and Declaration of Trust,
dated as of August 13, 2019, as amended, restated, amended and restated,
supplemented, renewed or otherwise modified from time to time) of its investors;
and
(m) Indebtedness of the Borrower in respect of the 2020 Senior Unsecured Notes
in an aggregate principal amount not exceeding $400,000,000 less the amount of
such 2020 Senior Unsecured Notes incurred under clauses (g) and (i) of this
Section 6.01 (it being understood and agreed that the 2020 Senior Unsecured
Notes shall be deemed to have been issued pursuant to, and utilize the maximum
amount of Indebtedness permitted by, clauses (g) and (i) of this Section 6.01 at
the time of the incurrence of such 2020 Senior Unsecured Notes and this clause
(m) shall be limited to the extent of the principal amount of such 2020 Senior
Unsecured Notes not otherwise permitted by such clauses (g) and (i) of this
Section 6.01), provided that the aggregate Indebtedness incurred under this
clause (m), taken together with Indebtedness permitted under clauses (a), (b),
(g) and (i) of this Section 6.01 (1) does not exceed, at the time it is
incurred, the amount required to comply with the provisions of Section 6.07(b),
and (2) will not result in the Covered Debt Amount, at the time it is incurred,
exceeding the Borrowing Base, so long as no Default or Event of Default shall
have occurred or be continuing after giving effect to the issuance of such 2020
Senior Unsecured Notes as incurred under this clause (m).




[[5460532]]


--------------------------------------------------------------------------------





SECTION 6.02. Liens. The Borrower will not, nor will it permit any other Obligor
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)any Lien on any property or asset of the Borrower or another Obligor existing
on the Effective Date and set forth in Part B of Schedule II, provided that (i)
no such Lien shall extend to any other property or asset of the Borrower or any
Subsidiary Guarantors (other than proceeds thereof or accessions thereto) and
(ii) any such Lien shall secure only those obligations which it secures on the
Effective Date and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof, except to the extent not
prohibited hereunder;
(b)Liens created pursuant to the Security Documents;


(c)Liens on Special Equity Interests included in the Portfolio Investments but
only to the extent securing obligations in the manner provided in the definition
of “Special Equity Interests” in Section 1.01;


(d)Liens securing Indebtedness or other obligations in an aggregate principal
amount, that, together with all then outstanding Indebtedness and other
obligations secured by Liens incurred pursuant to Section 6.01(g), does not
exceedingexceed the Additional Debt Amount at any onethe time outstandingof the
granting of such Lien (which may cover Portfolio Investments, but only to the
extent released from the Lien in favor of the Collateral Agent in accordance
with the requirements of Section 9.02(c) and/or Section 10.03 of the Guarantee
and Security Agreement, or, if designated by the Borrower as “Designated
Indebtedness” under the Guarantee and Security Agreement, may be secured on a
pari passu basis by the Lien of the Security Documents), so long as at the time
of the granting of such Lien, (i) the aggregate amount of Indebtedness of the
Borrower does not exceed the amount required to comply with the provisions of
Section 6.07(b) and (ii) the Covered Debt Amount does not exceed the Borrowing
Base;






--------------------------------------------------------------------------------



EXHIBIT B
[Form of Borrowing Base Certificate]
BORROWING BASE CERTIFICATE FOR BLACKSTONE / GSO SECURED LENDING FUND
Monthly accounting period ended ____________, 20__
1.Reference is made to the Senior Secured Credit Agreement dated as of June 15,
2020 (as amended, restated, modified and supplemented and in effect from time to
time, the “Credit Agreement”), between Blackstone / GSO Secured Lending Fund
(the “Borrower”), the Lenders party thereto, and Citibank, N.A., as
Administrative Agent and as Collateral Agent. Terms defined in the Credit
Agreement are used herein as defined therein. The contents of this certificate
are confidential and subject to Section 9.13(b) of the Credit Agreement.
1.Pursuant to Section 5.01(d) of the Credit Agreement, the undersigned, the
_________________ of the Borrower, and as such a Financial Officer of the
Borrower, hereby certifies on behalf of the Borrower that attached hereto as
Annex 1 is (a) a complete and correct list as at the end of the monthly
accounting period ended ______________, 20__ (the “Reference Date”) of all
Portfolio Investments included in the Borrowing Base, indicating, in the case of
each such Portfolio Investment, (i) the classification thereof for purposes of
Section 5.13 of the Credit Agreement, (ii) the Value thereof as determined in
accordance with Section 5.12 of the Credit Agreement, (iii) whether or not such
Portfolio Investment has been Delivered (as defined in the Guarantee and
Security Agreement), (iv) the Advance Rates (as adjusted pursuant to Section
5.13 of the Credit Agreement) applicable to each Portfolio Investment and (v)
the Obligor holding such Portfolio Investment, and (b) a true and correct
calculation (A) of the Borrowing Base as at the end of such monthly accounting
period, (B) the ratio of the Gross Borrowing Base to the Combined Revolving Debt
Amount, (C) (w) the quantity sold of any Portfolio Investment previously
included in the Borrowing Base in such accounting period, (x) the value assigned
to each such Portfolio Investment as of the prior accounting period, (y) the
weighted average sale price of each such Portfolio Investment sold and (z) the
variance between (x) and (y) and (D) the aggregate amount of all accrued
paid-in-kind interest and all paid-in-kind interest collected, in each case,
during such accounting period on Portfolio Investments included in the Borrowing
Base.
IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed as of the __________ day of ______________, 20__.

BLACKSTONE / GSO SECURED LENDING FUND
By: ________________________________ 
Name:
Title:
Name:Title:



[[5460532]]


--------------------------------------------------------------------------------



Annex 1
List of Portfolio Investments included in the Borrowing Base
(see attached List of Portfolio Investments included in the Borrowing Base)






[[5460532]]


--------------------------------------------------------------------------------



Borrowing Base Calculations
Calculation of Borrowing Base Deficiency:

(1)Total Borrowing Base:$_________(2)Calculation of Covered Debt Amount:(a)
Credit Exposure$_________(b) Other Secured Indebtedness (including, without
duplication, Designated Indebtedness)$_________(c) Special Longer Term Unsecured
Indebtedness (other than Excess Special Longer Term Unsecured
Indebtedness)1$_________(d) Unsecured Indebtedness2$_________(e) Indebtedness
incurred pursuant to Section 6.01(g)3$_________


1 (x) Solely to the extent that such Special Longer Term Unsecured Indebtedness
is within nine (9) months prior to the scheduled maturity or earlier redemption
date of such Indebtedness or (y) to the extent any portion of such Special
Longer Term Unsecured Indebtedness is subject to a contractually scheduled
amortization payment, other principal payment or redemption (other than any
conversion into Permitted Equity Interests) earlier than the scheduled maturity
date of such Indebtedness, such portion (and only to the extent of such portion)
beginning upon the date that is the later of (i) nine (9) months prior to such
scheduled amortization payment, other principal payment or redemption and
(ii) the date the Borrower becomes aware that such Indebtedness is required to
be paid or redeemed.
2 (x) Solely to the extent such Unsecured Indebtedness is within nine (9) months
prior to the scheduled maturity or earlier redemption date of such Indebtedness
or (y) to the extent any portion of such Unsecured Indebtedness is subject to a
contractually scheduled amortization payment, other principal payment or
redemption (other than any conversion into Permitted Equity Interests) earlier
than the scheduled maturity date of such Indebtedness, such portion (and only to
the extent of such portion) beginning upon the date that is the later of (i)
nine (9) months prior to such scheduled amortization payment, other principal
payment or redemption and (ii) the date the Borrower becomes aware that such
Indebtedness is required to be paid or redeemed.
3 To be calculated at 50% if such Indebtedness is Shorter Term Unsecured
Indebtedness (including, for the avoidance of doubt, the 2020 Senior Unsecured
Notes) and (x) solely to the extent that such Shorter Term Unsecured
Indebtedness (including, for the avoidance of doubt, the 2020 Senior Unsecured
Notes and any Excess Special Longer Term Unsecured Indebtedness) is within nine
(9) months prior to the scheduled maturity or earlier redemption date of such
Indebtedness or (y) to the extent any portion of such Shorter Term Unsecured
Indebtedness (including, for the avoidance of doubt, the 2020 Senior Unsecured
Notes and any Excess Special Longer Term Unsecured Indebtedness) is subject to a
contractually scheduled amortization payment, other principal payment or
redemption (other than any conversion into Permitted Equity Interests) earlier
than the scheduled maturity date of such Indebtedness, such portion (and only to
the extent of such portion) beginning upon the date that is the later of (i)
nine (9) months prior to such scheduled amortization payment, other principal
payment or redemption and (ii) the date the Borrower becomes aware that such
Indebtedness is required to be paid or redeemed.


[[5460532]]

--------------------------------------------------------------------------------




(f) 50% of Indebtedness incurred pursuant to Section 6.01(i)4$_________(g) 50%
of Indebtedness incurred pursuant to Section 6.01(m)5(h) LC Exposures fully cash
collateralized or otherwise backstopped($_________)
(i) (i) Sum of (2)(a) plus (2)(b) plus (2)(c) plus (2)(d) plus (2)(e) plus
(2)(f) plus (2)(g) minus (2)(h)
$_________(3)
Available Borrowing Base (Borrowing Base Deficiency): (1) minus (2)(i)
$_________




4 (x) Solely to the extent that such Shorter Term Unsecured Indebtedness
(including, for the avoidance of doubt, the 2020 Senior Unsecured Notes and any
Excess Special Longer Term Unsecured Indebtedness) is within nine (9) months
prior to the scheduled maturity or earlier redemption date of such Indebtedness
or (y) to the extent any portion of such Shorter Term Unsecured Indebtedness
(including, for the avoidance of doubt, the 2020 Senior Unsecured Notes and any
Excess Special Longer Term Unsecured Indebtedness) is subject to a contractually
scheduled amortization payment, other principal payment or redemption (other
than any conversion into Permitted Equity Interests) earlier than the scheduled
maturity date of such Indebtedness, such portion (and only to the extent of such
portion) beginning upon the date that is the later of (i) nine (9) months prior
to such scheduled amortization payment, other principal payment or redemption
and (ii) the date the Borrower becomes aware that such Indebtedness is required
to be paid or redeemed.
5 (x) Solely to the extent that the 2020 Senior Unsecured Notes are within nine
(9) months prior to the scheduled maturity or earlier redemption date of such
Indebtedness or (y) to the extent any portion of the 2020 Senior Unsecured Notes
are subject to a contractually scheduled amortization payment, other principal
payment or redemption (other than any conversion into Permitted Equity
Interests) earlier than the scheduled maturity date of such Indebtedness, such
portion (and only to the extent of such portion) beginning upon the date that is
the later of (i) nine (9) months prior to such scheduled amortization payment,
other principal payment or redemption and (ii) the date the Borrower becomes
aware that such Indebtedness is required to be paid or redeemed.


[[5460532]]


--------------------------------------------------------------------------------



Exhibit A to Annex 1
[Calculation of Adjustments to Advance Rates]
(a) Condition: If, as of the Reference Date, the Relevant Asset Coverage Ratio
is (i) greater than or equal to 2.00:1.00, the Advance Rate applicable to that
portion of the aggregate Value of the Portfolio Investments included in the
Borrowing Base of all issuers in a consolidated group of corporations or other
entities in accordance with GAAP exceeding 6% of the aggregate Value of all
Portfolio Investments in the Collateral Pool, shall be 50% of the otherwise
applicable Advance Rate; (ii) less than 2.00:1.00 and greater than or equal to
1.75:1.00, the Advance Rate applicable to that portion of the aggregate Value of
the Portfolio Investments included in the Borrowing Base of all issuers in a
consolidated group of corporations or other entities in accordance with GAAP
exceeding 5% of the aggregate Value of all Portfolio Investments in the
Collateral Pool, shall be 50% of the otherwise applicable Advance Rate or (iii)
less than 1.75:1.00, the Advance Rate applicable to that portion of the
aggregate Value of the Portfolio Investments included in the Borrowing Base of
all issuers in a consolidated group of corporations or other entities in
accordance with GAAP exceeding 4% of the aggregate Value of all Portfolio
Investments in the Collateral Pool, shall be 50% of the otherwise applicable
Advance Rate:
[___] investments affected – see attached.
Adjustments: [_____]
(b) Condition: If, as of the Reference Date, the Relevant Asset Coverage Ratio
is (i) greater than or equal to 2.00:1.00, the Advance Rate applicable to that
portion of the aggregate Value of the Portfolio Investments included in the
Borrowing Base of all issuers in a consolidated group of corporations or other
entities in accordance with GAAP exceeding 12% of the aggregate Value of all
Portfolio Investments in the Collateral Pool shall be 0%; (ii) less than
2.00:1.00 and greater than or equal to 1.75:1.00, the Advance Rate applicable to
that portion of the aggregate Value of the Portfolio Investments included in the
Borrowing Base of all issuers in a consolidated group of corporations or other
entities in accordance with GAAP exceeding 10% of the aggregate Value of all
Portfolio Investments in the Collateral Pool shall be 0% or (iii) less than
1.75:1.00, the Advance Rate applicable to that portion of the aggregate Value of
the Portfolio Investments included in the Borrowing Base of all issuers in a
consolidated group of corporations or other entities in accordance with GAAP
exceeding 8% of the aggregate Value of all Portfolio Investments in the
Collateral Pool shall be 0%:
[___] investments affected – see attached.
Adjustments: [_____]
(c) Condition: If, as of the Reference Date, the Relevant Asset Coverage Ratio
is (i) greater than or equal to 2.00:1.00, the Advance Rate applicable to that
portion of the aggregate Value of the Portfolio Investments included in the
Borrowing Base in any single Industry Classification Group that exceeds 25% of
the aggregate Value of all Portfolio Investments in the


[[5460532]]

--------------------------------------------------------------------------------



Collateral Pool shall be 0%, provided that, with respect to Portfolio
Investments in a single Industry Classification Group from time to time
designated by the Borrower to the Administrative Agent, such 25% figure shall be
increased to 30%, (ii) less than 2.00:1.00 and greater than or equal to
1.75:1.00, the Advance Rate applicable to that portion of the aggregate Value of
the Portfolio Investments included in the Borrowing Base in any single Industry
Classification Group that exceeds 20% of the aggregate Value of all Portfolio
Investments in the Collateral Pool shall be 0%, provided that, with respect to
Portfolio Investments in a single Industry Classification Group from time to
time designated by the Borrower to the Administrative Agent, such 20% figure
shall be increased to 25%, or (iii) less than 1.75:1.00, the Advance Rate
applicable to that portion of the aggregate Value of the Portfolio Investments
included in the Borrowing Base in any single Industry Classification Group that
exceeds 20% of the aggregate Value of all Portfolio Investments in the
Collateral Pool shall be 0%:
[____] investments affected – see attached.
Adjustments: [_____]
(d) Condition: If, as of the Reference Date, the Relevant Asset Coverage Ratio
is (i) greater than or equal to 2.00:1.00, the Advance Rate applicable to that
portion of the aggregate Value of the Borrower’s investments included in the
Borrowing Base in Non-Core Investments shall be 0% to the extent necessary so
that no more than 20% of the Borrowing Base is attributable to such investments,
(ii) less than 2.00:1:00 and greater than or equal to 1.75:1.00, the Advance
Rate applicable to that portion of the aggregate Value of the Borrower’s
investments included in the Borrowing Base in Non-Core Investments shall be 0%
to the extent necessary so that no more than 10% of the Borrowing Base is
attributable to such investments or (iii) less than 1.75:1.00, the Advance Rate
applicable to that portion of the aggregate Value of the Borrower’s investments
included in the Borrowing Base in Non-Core Investments shall be 0% to the extent
necessary so that no more than 5% of the Borrowing Base is attributable to such
investments:
[____] investments affected – see attached.
Adjustments: [_____]
(e) Condition: The Advance Rate applicable to the Borrower’s investments in any
Excluded Asset shall be 0%:
[_____] investments affected – see attached.
Adjustments: [_____]
(f) Condition: If, as of the Reference Date, (i)(A) the Gross Borrowing Base is
less than 1.5 times the Senior Debt Amount and (B) the Relevant Asset Coverage
Ratio is less than 2.00:1.00 and greater than or equal to 1.75:1.00, then the
Borrowing Base shall be reduced to the extent necessary such that the
contribution of Senior Investments to the Borrowing Base may not be less than
60% of the Covered Debt Amount, (ii)(A) the Gross Borrowing Base is less than
1.5


[[5460532]]

--------------------------------------------------------------------------------



times the Senior Debt Amount and (B) the Relevant Asset Coverage Ratio is less
than 1.75:1.00, then the Borrowing Base shall be reduced to the extent necessary
such that the contribution of Senior Investments to the Borrowing Base may not
be less than 75% of the Covered Debt Amount or (iii)(A) the Gross Borrowing Base
is greater than or equal to 1.5 times the Senior Debt Amount and (B) the
Relevant Asset Coverage Ratio is less than 1.75:1.00, then the Borrowing Base
shall be reduced to the extent necessary such that the contribution of Senior
Investments to the Borrowing Base may not be less than 25% of the Covered Debt
Amount.
Aggregate Value of investments in Senior Investments: [_____] – see attached
Adjustments: [_____]


[[5460532]]


--------------------------------------------------------------------------------



Ratio of the Gross Borrowing Base to the Combined Revolving Debt Amount

(4)Gross Borrowing Base:$_________(5)Calculation of Combined Revolving Debt
Amount:(a) Credit Exposure sum of:$_________(i) Term Loans$_________(ii) Dollar
Loans$_________(iii) Dollar LC Exposure$_________(iv) Multicurrency
Loans$_________(v) Multicurrency LC Exposure$_________(vi) Swingline
Exposure$_________(b) LC Exposures fully cash collateralized($_________)
      (c) Sum of (2)(a) minus (2)(b)
$_________(6)Ratio of the Gross Borrowing Base to the Combined Revolving Debt
Amount: Ratio of (1) to (2)(c)_________






